        Case 2:21-mj-00747-BNW Document 24
                                        22 Filed 09/16/21
                                                 09/15/21 Page 1 of 4



1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    District of Nevada
     Nevada Bar Number 14853
3    ALLISON REESE
     Nevada Bar Number 13977
4    Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
5    Las Vegas, Nevada 89101
     Phone: (702) 388-6336
6    Email: allison.reese@usdoj.gov
     Attorneys for the United States of America
7
                                   UNITED STATES DISTRICT COURT
8                                       DISTRICT OF NEVADA

9     UNITED STATES OF AMERICA,                           Case No.: 2:21-mj-00747-BNW

10                    Plaintiff,                          STIPULATION TO CONTINUE THE
                                                          PRELIMINARY EXAMINATION
11           vs.                                          HEARING
                                                          (First Request)
12    NICOLAS SANTOS, and
      WILFRED SANTOS,
13
                      Defendants.
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between CHRISTOPHER

16   CHIOU, United States Attorney, and ALLISON REESE, Assistant United States Attorney,

17   counsel for the United States of America, and JAWARA GRIFFIN, Assistant Federal Public

18   Defender, counsel for Defendant NICOLAS SANTOS, and MONTI LEVY, CJA appointed

19   counsel for Defendant WILFRED SANTOS, that the preliminary examination hearing in the

20   above-captioned matter, currently scheduled for September 17, 2021, at 4:00 p.m., be vacated

21   and continued for thirty (30) days, to a date and time to be set by this Honorable Court.

22          This stipulation is entered into for the following reasons:

23          1.      The Government needs additional time to produce relevant discovery to Defense

24   Counsel.


                                                     1
        Case 2:21-mj-00747-BNW Document 24
                                        22 Filed 09/16/21
                                                 09/15/21 Page 2 of 4



1               2.   Defense Counsel needs additional time to review the discovery, conduct additional

2    investigation, and confer with the Defendant about how he would like to proceed.

3               3.   The parties agree to the continuance.

4               4.   Defendant NICOLAS SANTOS and WILFRED SANTOS are in custody and do

5    not object to the continuance.

6               5.   Additionally, denial of this request for continuance could result in a miscarriage of

7    justice.

8               6.   The additional time requested herein is not sought for purposes of delay, but to

9    allow for a potential pre-indictment resolution of the case.

10              7.   The additional time requested by this stipulation, is allowed, with the defendants’

11   consent under the Federal Rules of Procedure 5.1(d).

12              8.   This is the first request for a continuation of the preliminary examination hearing.

13              DATED: September 15, 2021

14                                                Respectfully submitted,

15                                                CHRISTOPHER CHIOU
                                                  Acting United States Attorney
16
                                                  /s/ Allison Reese
17
                                                  ALLISON REESE
18                                                Assistant United States Attorney
     RENE L. VALLADARES
19   Federal Public Defender

20   /s/ Jawara Griffin                           /s/ Monti Levy
                               _______                                       _______
21   JAWARA GRIFFIN                               MONTI LEVY
     Counsel for Defendant Nicolas Santos         Counsel for Defendant Wilfred Santos
22

23

24


                                                       2
        Case 2:21-mj-00747-BNW Document 24
                                        22 Filed 09/16/21
                                                 09/15/21 Page 3 of 4



1                                   UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
2
      UNITED STATES OF AMERICA,                              Case No.: 2:21-mj-00747-BNW
3
                       Plaintiff,                            ORDER
4
                vs.
5
      NICOLAS SANTOS, and
6     WILFRED SANTOS,

7                      Defendants.

8

9                                                   ORDER

10              Based on the pending Stipulation of counsel, and good cause appearing therefore,

11   the Court finds that:

12              1.    The Government needs additional time to produce relevant discovery to Defense

13   Counsel.

14              2.    Defense Counsel needs additional time to review the discovery, conduct additional

15   investigation, and confer with the Defendant about how he would like to proceed.

16              3.    Defendants NICOLAS SANTOS and WILFRED SANTOS are
                                                                    is inin custody and

17   does
     do not object to the continuance.

18              4.    Additionally, denial of this request for continuance could result in a miscarriage of

19   justice.

20              5.    The additional time requested herein is not sought for purposes of delay, but to

21   allow for a potential pre-indictment resolution of the case.

22              6.    The additional time requested by this stipulation, is allowed, with the defendants’

23   consent under the Federal Rules of Procedure 5.1(d).

24              7.    This is the first request for a continuation of the preliminary hearing.


                                                        3
        Case 2:21-mj-00747-BNW Document 24
                                        22 Filed 09/16/21
                                                 09/15/21 Page 4 of 4



1           For all of the above-stated reasons, the ends of justice would best be served by a

2    continuance of the preliminary hearing date.

3                                      CONCLUSIONS OF LAW

4           The ends of justice served by granting said continuance outweigh the best interest of the

5    public and the defendant, since the failure to grant said continuance would be likely to result in

6    a miscarriage of justice, would deny the parties herein to potentially resolve the case prior to

7    indictment, and further would deny the parties sufficient time and the opportunity within which

8    to be able to effectively and thoroughly prepare for the preliminary hearing, taking into account

9    the exercise of due diligence.

10          The continuance sought herein is allowed, with the defendant’s consent, pursuant to

11   Federal Rules of Procedure 5.1(d).

12                                               ORDER

13          IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled for

14                                                                   October 12
     September 17, 2021, at 4:00 p.m., be vacated and continued to ________________, 2021, at the

15   hour of ______ __.m..
             3:15 p.m.

16
                  16 day of September, 2021.
     DATED this ______
17

18
                                              _______________________________________
19                                            THE HONORABLE BRENDA WEKSLER
                                              UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24


                                                     4
